1 Barclays Capital Global Healthcare Conference March 23, 2010 Exhibit 99.1 Exhibit 99.1 2 Table of Contents Exhibit 99.1 3 Note Regarding Forward-Looking Statements The information contained in this presentation includes certain estimates, projections and other forward-looking information that reflect our current views with respect to future events and financial performance. These estimates, projections and other forward-looking information are based on assumptions that HealthSouth believes, as of the date hereof, are reasonable.
